Name: 86/71/EEC: Council Decision of 24 February 1986 concerning the conclusion of an Agreement extending and amending the Agreement between the European Economic Community and the Swiss Confederation on a concerted-action project in the field of the detection of the tendency to thrombosis
 Type: Decision
 Subject Matter: health;  cooperation policy;  Europe
 Date Published: 1986-03-20

 Avis juridique important|31986D007186/71/EEC: Council Decision of 24 February 1986 concerning the conclusion of an Agreement extending and amending the Agreement between the European Economic Community and the Swiss Confederation on a concerted-action project in the field of the detection of the tendency to thrombosis Official Journal L 075 , 20/03/1986 P. 0031*****COUNCIL DECISION of 24 February 1986 concerning the conclusion of an Agreement extending and amending the Agreement between the European Economic Community and the Swiss Confederation on a concerted-action project in the field of the detection of the tendency to thrombosis (86/71/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft Decision submitted by the Commission, Whereas, by Decision 82/616/EEC, the Council adopted a sectoral research and development programme of the European Economic Community in the field of medical and public-health research concerted action - (1982 to 1986) (1), which provides, inter alia, for the continuation of the action relating to the detection of the tendency to thrombosis; Whereas, by Decision 82/178/EEC, the Council approved the Agreement between the European Economic Community and the Swiss Confederation on a concerted-action project in the field of the detection of the tendency to thrombosis (2), Whereas, pursuant to Article 7 (2) of Decision 82/616/EEC, the Commission has negotiated an Agreement with the Swiss Confederation that extends and amends the abovementioned Agreement; whereas that Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement extending and amending the Agreement between the European Economic Community and the Swiss Confederation on a concerted-action project in the field of the detection of the tendency to thrombosis is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement so as to bind the Community. Done at Brussels, 24 February 1986. For the Council The President G. BRAKS (1) OJ No L 248, 24. 8. 1982, p. 12. (2) OJ No L 83, 29. 3. 1982, p. 1.